Citation Nr: 1409528	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-11 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to waiver of overpayment of VA educational assistance benefits in the amount of $5,450.70.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel








INTRODUCTION

The Veteran had active service from July 1979 to July 1983.  The appellant is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The appellant received VA educational assistance based on school enrollment.

2.  The appellant was not at fault in the creation of the overpayment.

3.  The appellant was not unjustly enriched by her receipt of the full amount of VA educational benefits, and recovery of the overpayment in the amount of $5,450.70 would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of VA educational benefits in the amount of $5,450.70 have been met.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was provided VA educational benefits under Chapter 35 for attendance at Miami-Dade College.  The record shows that the appellant was enrolled at Miami-Dade College from August 2006 to December 2010.  

In April 2009 VA adjusted the appellant's award in an attempt to pay her for retroactive benefits due her from October 30, 2006.  In May 2009 she received a payment of $7,295.46.  This payment incorrectly included duplicate payments for the periods from June 23, 2008 to August 26, 2008 at the $661.00 three-quarter time monthly rate; from August 27, 2008 to September 30, 2008 at the $881.00 full-time monthly rate; from October 1, 2008 to January 11, 2009 at the $915.00 full-time monthly rate; and from January 12, 2009 to April 30, 2009 at the $686.00 three-quarter time monthly rate.  The total paid out for the entire period was $18,219.17.  Per VA audit in June 2010, the retroactive payment created a $5,450.70 overpayment when it mistakenly paid the appellant twice for the period from June 23, 2008 to March 31, 2009.  

The appellant maintains that, under the circumstances, she is entitled to waiver of recovery of the debt.  She wrote in June 2010 that the problem has caused her financial hardship and distress in not knowing when she could expect her educational allowance each month.

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2013).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.  

The facts in this case do not reveal the presence of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment. 

Having determined that there was no fraud, misrepresentation, or bad faith on the appellant's part, the Board may now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  Pursuant to 38 C.F.R. § 1.965, the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights. 

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all- inclusive: 

(1) Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt. 

(2) Balancing of faults.  Weighing fault of the debtor against VA fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013). 

The Board has "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds it would be against the principles of equity and good conscience to require the appellant to repay the debt.  The debt was not created by the fault of the appellant but rather because VA improperly calculated the appellant's Chapter 35 educational benefits.  A financial status report submitted by the appellant in June 2011 indicated that she had -$5.00 in net monthly income after expenses.  Repayment would create undue hardship on the appellant and waiver of recovery of overpayment is warranted.


ORDER

Waiver of recovery of an overpayment of VA educational assistance benefits in the amount of $5,450.70 is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


